Citation Nr: 1141093	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.   

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he contracted prostate cancer as a result of in-service exposure to ionizing radiation.  According to his service records, the Veteran is a confirmed participant of Operations WIGWAM and REDWING, conducted in the Pacific Ocean in 1955 and at the Pacific Proving Ground in 1956, respectively.  He was diagnosed with adenocarcinoma of the prostate, Grade II, in March 2004, and subsequently underwent a radial prostatectomy that same month.  He testified that he was involved in 16 atomic blasts, 15 were atomic bombs, and one was the first hydrogen bomb dropped by airplane.  See page 3 of hearing transcript of September 2011.  

The Board notes that the Veteran testified at a hearing before the undersigned in September 2011.  At that time, he reported that he received private medical 
treatment for his prostate cancer in 2004 and that several of his treating physicians told him that his prostate cancer was at least as likely as not due to radiation exposure.  See Hearing Transcript, p. 13.  He further indicated that those comments should have been reflected in the medical evidence of record, to include private medical records from Dr. Zbell.  

To date, the record does not contain the referenced private medical nexus opinions.  In addition, while the record contains some private treatment records from Dr. Zbell, dated in March 2004, the Veteran's testimony suggests that he received initial treatment as early as January 2004, and that he has received continuous follow-up treatment from Dr. Zbell since that time.  In fact, the Veteran testified that he was scheduled for a follow-up appointment with Dr. Zbell in a few weeks.  In light of the foregoing, the Veteran should be afforded an opportunity to provide the referenced private nexus opinions and/or releases for prostate cancer treatment from Dr. Zbell.  

The Board acknowledges that the Veteran's prostate cancer was first diagnosed in 2004.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) (for chronic diseases) is not for application here.  The Board also notes that prostate cancer is not among one of the diseases listed under 38 C.F.R. § 3.309(d) (for diseases specific to radiation-exposed Veterans).  Accordingly, service connection under this regulation is also not for application.  The Code of Federal Regulations does provide for specific development in the case of all other claims based on exposure to ionized radiation.  See 38 C.F.R. § 3.311.  Under 38 C.F.R. § 3.111 prostate cancer is considered to be a "radiogenic disease."  The Board notes that the RO has properly obtained a "dose assessment" and has forwarded the claim for an advisory opinion from the Under Secretary of Health (Chief of Public Health and Environmental Hazards Officer) in accordance with the provisions of 38 C.F.R. § 3.111(c).  The advisory opinion was received in December 2007 and noted that it was "unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in service."  A January 2008 Radiation Review memorandum from the Director of Compensation and Pension Services confirmed 
that there was "no reasonable possibility that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation during service."  

Because this case requires additional evidentiary development as outlined above (i.e., procurement of referenced private nexus opinion and private treatment records), a determination based on the above advisory opinions would be premature at this juncture.  Regardless, the Veteran may still be entitled to service connection on a direct basis. See Combee v. Brown, 34 Vet. 3rd 1039-(Fed. Cir. 1994).  It does not appear, based on the rating decisions and statement of the case, that direct service connection has been developed or considered in this case.  Accordingly, a VA opinion/examination with respect to direct service connection should be obtained upon remand as indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the Veteran and advise him to submit any additional supporting evidence in connection with his service connection claim for prostate cancer, to specifically include any private medical nexus opinions as referenced to in his September 2011 hearing.  

2. After obtaining the necessary authorization/releases from the Veteran, obtain and associate with the claims folder all records of treatment from Dr. P. Zbell, both prior to March 2004 and subsequent to March 2004.  If the Veteran provides the completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.


3. After completion of the foregoing, the RO should make arrangements with the appropriate VA medical facility for the Veteran's claims folder to be reviewed by the appropriate examiner/specialist for evaluation of his prostate cancer (status post prostatectomy).  

Based on a review of the claims folder, the various studies filed by the Veteran, and the Veteran's lay statements/testimony regarding radiation exposure, the VA examiner should address the following questions as to the Veteran's prostate cancer: 

Is it at least as likely as not that prostate cancer had its onset in service, is related to service, or was aggravated by service or a service-connected disability (i.e., colon cancer).  Include in the discussion information and opinion addressing the effect that any radiation exposure might have had on the development of prostate cancer.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



